DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant’s remarks, see page 7, filed January 26, 2022, with respect to the drawings and claim 11 have been fully considered and are persuasive.  The objection of the drawings and claim 11 has been withdrawn. Additionally, the rejection of claims 6, 7, 11, and 12 under 35 U.S.C. § 112(b) has been withdrawn.  Applicant’s remarks, see pages 11-12, with respect to “galvanic separation” have been considered and are persuasive.  The rejection of claims 6 and 11 has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 6 and 11, the prior art of record does not teach or fairly suggest a two-stage electrostatic precipitator (ESP) comprising a power supply, the power supply comprising a first high-voltage power supply unit is configured to apply a first DC high voltage to the ionization stage and a second high-voltage power supply unit configured to apply a second DC high voltage to the collector stage, wherein the first high-voltage power supply unit comprises a first current sensor and a first voltage controller, the first current sensor is configured to measure an ionization current flowing through the ionization stage, the first voltage controller is configured to ensure that the first DC high voltage is adjusted so that the measured ionization current reaches a predetermined value.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        March 3, 2022

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776